                  Exhibit 3




Case 1:20-cv-00613-CCE-LPA Document 27-3 Filed 07/17/20 Page 1 of 2
City of Graham Curfew 9p.m. – City of Graham, NC        about:reader?url=https://www.cityofgraham.com/city-of-graham-cu...




                   cityofgraham.com


                   City of Graham Curfew 9p.m. – City
                   of Graham, NC
                   1-2 minutes



                   UPDATE: City of Graham update to the State of Emergency
                   Declaration The following limitations in the conduct of citizens &
                   visitors of the City are hereby imposed:

                   1) A curfew of 9 p.m. with the exception of Public Safety
                   personnel, Doctors, Nurses and such other classes of persons
                   as may be essential to the preservation of public order and
                   immediately necessary to serve safety, health and welfare
                   needs of the people within the City;

                   2. a prohibition against travel to or within the Fire Limits as
                   prescribed in Section 6-31 of the City of Graham Code of
                   Ordinances;

                   3. a prohibition against the possession, transportation, sale,
                   purchase, and consumption of alcoholic beverages away from
                   one’s own premises;

                   4. a prohibition against the use of dangerous weapons and
                   substances unless permitted or exempted by Section 2-54(4) of
                   the City of Graham Code of Ordinances or application General
                   Statute.



1 of 1                                                                                                   7/13/20, 1:01 PM
                    Case 1:20-cv-00613-CCE-LPA Document 27-3 Filed 07/17/20 Page 2 of 2
